DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method and system for completing a well.  The method includes attaching a packed filtration screen assembly around a perforated portion of a liner.  The method teaches hanging the liner from an end of a casing lining the well, wherein the packed filtration screen assembly is packed filtration screen assembly removably attached around a perforated portion of a liner positioned in an open hole portion of the well below the end of the casing.  The system teaches the packed filtration screen assembly is removably attached around a perforated portion of a liner.  The packed filtration screen assembly has an inner slotted basket, an outer slotted basket positioned concentrically around the inner slotted basket, and gravel held in an annular space between the inner slotted basket and the outer slotted basket and axial end caps located at opposite axial ends of the annular space.  Additionally, the method teaches a casing extending from a wellhead to a depth in the well; a liner attached to an end of the casing by a liner hanger, the liner extending from the end of the casing to a second depth in the well.  Examiner did not find prior art that taught an attachable or removable packed filtration screen assembly disposed around a perforated portion of a liner in which the liner is attached to an end of the casing by a liner hanger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676